ACCEPTED
                                                                                             12-15-00186-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                       12/1/2015 10:57:34 AM
                                                                                                   Pam Estes
                                                                                                      CLERK

                                         NO ORAL ARGUMENT R E Q U E S T E D


            C A U S E NO. 12-15-00186-CR                                     FILED IN
                                                                      12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                                                      12/1/2015 10:57:34 AM
                  IN T H E                                                   PAM ESTES
            COURT OF APPEALS                                                   Clerk
         TWELFTH DISTRICT OF TEXAS
               TYLER, TEXAS




              LONNIE LYNN JOHNSON
                     Appellant

                               vs.

               THE STATE OF TEXAS,
                     Appellee




              Appeal in C a u s e No. 31675
O n A p p e a l f r o m t h e T h i r d Judicial District C o u r t
              of Anderson County, T e x a s




               BRIEF FOR APPELLANT




                            Philip C . Fletcher
                            Texas Bar No. 00787478
                            800 North Mallard
                            Palestine, Texas 75801
                            Telephone No.: (903) 731-4440
                            Facsimile No.: (903)731-4474
                            Email: fletchlaw@yahoo.com
                            ATTORNEY FOR APPELLANT
                                                    T A B L E OF CONTENTS

                                                                                                                                  PAGE NO.

Table of Contents                                                                                                                        2

List of Authorities                                                                                                                      3

Appearances                                                                                                                              4

Address to the Court                                                                                                                     5

Statement of the C a s e                                                                                                                 6

Issues Presented                                                                                                                         7

Statement of Facts                                                                                                                       8

S u m m a r y of the Argument, Point of Error N u m b e r O n e                                                                         20

S u m m a r y of the Argument, Point of Error N u m b e r T w o                                                                         21

Argument, Point of Error N u m b e r O n e                                                                                              22

Argument, Point of Error N u m b e r T w o                                                                                              26

Prayer                                                                                                                                  28

C e r t i f i c a t e o f C o m p l i a n c e - T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e 9 . 4 (i) ( 3 ) 1 4         29

Certificate of Service                                                                                                                  30
                                              LIST OF AUTHORITIES

CASES:                                                                                                          P A G E NO.

Amador V. State, 2 2 1 S . W . S d 6 6 6 ( T e x . C r i m . A p p . 2 0 0 7 )                                                22

Guitierrez v. State, 2 2 1 S . W . 3 d 6 8 0 ( T e x . C r i m . A p p . 2 0 0 7 )                                            22

Levi V. State, 1 4 7 S . W . S d 5 4 1 ( T e x . A p p . - W a c o 2 0 0 4 , p e t . r e f d )                                23

Miranda v. Arizona, 3 8 4 U . S . 4 3 6 , 8 6 S . C t . 1 6 0 2 ( 1 9 6 6 )                                                   26

Rhode Island v. fnnis, 4 4 6 U . S . 2 9 1 , 1 0 0 S . C t . 1 6 8 2 ( 1 9 8 0 . ) .                                          27

Rodriguez       v. United States, 5 7 5 U . S .             , 135 S. Ct. 1609 (2015)                                        23, 24

Saldivar v. State, 2 0 9 S . W . S d 2 7 5 ( T e x . A p p - F o r t W o r t h 2 0 0 6 , n o p e t . ) ( m e m . o p . )      23

WolfV. State, 9 1 7 S . W . 2 d 2 7 0 ( T e x . C r i m . A p p . 1 9 9 6 )                                                   26


STATUTES:                                                                                                        PAGE NO.


T e x a s C o d e o f Criminal Procedure Article 15.21                                                                        26

T e x a s C o d e o fCriminal Procedure Article 15.22                                                                         26

T e x a s C o d e o fCriminal Procedure Article 38.21                                                                         26

T e x a s C o d e o f Criminal Procedure Article 38.22                                                                        26

T e x a s Constitution, Article I Sec. 19, T e x a s D u e P r o c e s s C l a u s e                                          26

United States Constitution, Fifth A m e n d m e n t                                                                           26

 United States Constitution, Fourth A m e n d m e n t                                                                         22
                                                        APPEARANCES


          P u r s u a n t t o Rule 38.1 (a), T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e , A p p e l l a t e   provides
a c o m p l e t e list o f all p a r t i e s a n d n a m e s a n d a d d r e s s e s o f C o u n s e l :


Trial Defendant:                                     LONNIE LYNN JOHNSON

Trial Defendant's Counsel:                           JEFF HERRINGTON
                                                     Attorney at Law
                                                     617 East Lacy Street, Suite 106
                                                     Palestine, Texas 75801-2965
                                                     Telephone:    (903)723-1923
                                                     Facsimile:   (903) 723-0269

                                                     STEVE EVANS
                                                     Attorney at Law
                                                     617 East Lacy Street, Suite 106
                                                     Palestine, T e x a s 75801-2965
                                                     Telephone:       (903)723-1923
                                                     Facsimile:      (903) 723-0269

Trial State's Counsel:                               ALLYSON MITCHELL & SCOTT HOLDEN
                                                     A n d e r s o n C o u n t y District A t t o r n e y
                                                     500 North Church Street
                                                     Palestine, Texas 75801
                                                     Telephone:(903) 723-7400
                                                     Facsimile:             (903)723-7818

Appellant:                                            LONNIE LYNN JOHNSON

Appellant's Counsel:                                 PHILIP C. F L E T C H E R
                                                     Attorney at Law
                                                     800 North Mallard Street
                                                     Palestine, Texas 75801
                                                     Telephone: (903) 731-4440
                                                     Facsimile:     (903)731-4474

Appellee's Counsel:                                  ALLYSON MITCHELL & SCOTT HOLDEN
                                                     A n d e r s o n C o u n t y District A t t o r n e y ' s Office
                                                     500 North Church Street
                                                     Palestine, T e x a s 75801
                                                     Telephone:(903) 723-7400
                                                     Facsimile:           (903) 723-7818
                                               C A U S E NO. 12-15-00186-CR


                                                     IN T H E
                                               COURT OF APPEALS
                                            TWELFTH DISTRICT OF TEXAS
                                                  TYLER, TEXAS




                                                  LONNIE LYNN JOHNSON
                                                         Appellant

                                                                      vs.

                                                    THE STATE OF TEXAS,
                                                          Appellee




                                               A p p e a l in C a u s e N o . 3 1 6 7 5
                                 O n A p p e a l f r o m t h e T h i r d Judicial District C o u r t
                                               of Anderson County, T e x a s




                                                   BRIEF FOR APPELLANT




TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

            C O M E S N O W , L O N N I E L Y N N J O H N S O N , hereinafter referred to as Appellant, and
s u b m i t s t h i s B r i e f in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t t h a t j u d g m e n t r e n d e r e d in C a u s e
Number 31675 be reversed.




                                                                        5
                                                STATEMENT OF THE                        CASE

          A p p e l l a n t w a s i n d i c t e d in C a u s e N u m b e r 3 1 6 7 5 w i t h t h e o f f e n s e s o f F e l o n in

P o s s e s s i o n o f a F i r e a r m , F e l o n in P o s s e s s i o n o f B o d y A r m o r a n d I m p e r s o n a t i n g a P u b l i c

S e r v a n t . T h i s o f f e n s e w a s a l l e g e d t o h a v e o c c u r r e d o n J a n u a r y 1 2 , 2 0 1 4 , in A n d e r s o n

C o u n t y , T e x a s . Appellant pled not guilty to t h e s e charges. O n J u n e 29, 2 0 1 5 , Appellant

c h a n g e d his p l e a t o guilty a n d w a s s e n t e n c e d t o thirty ( 3 0 ) y e a r s in t h e T e x a s D e p a r t m e n t

of C r i m i n a l Justice - Institutional Division. T h e C o u r t certified Appellant's right t o a p p e a l

a n y pre-trial m o t i o n s . O n July 2 1 , 2 0 1 5 , Appellant timely g a v e his Notice of A p p e a l to this

H o n o r a b l e C o u r t . A p p e l l a n t n o w t i m e l y files t h i s Brief in s u p p o r t o f t h e A p p e l l a n t ' s r e q u e s t

that t h e j u d g m e n t r e n d e r e d in C a u s e N u m b e r 3 1 6 7 5 b e r e v e r s e d .




                                                                         6
                                            ISSUES PRESENTED

        Point of Error Number One; T h e T r i a l C o u r t a b u s e d i t s d i s c r e t i o n i n a l l o w i n g t h e

admission o f evidence            in violation o f Appellant's             Fourth Amendment              right    against

unreasonable searches and seizures.

        Point of Error Number Two: T h e T r i a l C o u r t a b u s e d i t s d i s c r e t i o n i n a l l o w i n g t h e

admission o f certain statements o f Appellant that w e r e m a d e while Appellant w a s in

c u s t o d y in violation o f his Fifth A m e n d m e n t right against self-incrimination.




                                                             7
                                                    STATEMENT OF F A C T S


           O n October 3, 2 0 1 4 the C o u r t heard Appellant's Motion to S u p p r e s s .                                      This was

r e p o r t e d b y B r a n d i R a y in V o l u m e 1 . T h e S t a t e c a l l e d its first w i t n e s s , R o b S a d o w s k i , a

T e x a s G a m e W a r d e n s a n d T e x a s P a r k s a n d Wildlife D e p a r t m e n t officer. Officer S a d o w s k i

h a d r e c e i v e d a call f r o m t h e A n d e r s o n C o u n t y S h e r i f f s O f f i c e t h a t a v e h i c l e w a s s t u c k in

the sand at G u s Engeling Wildlife M a n a g e m e n t A r e a , a public area. ( R . R . V o l . 1, Pgs. 5-6)

Officer S a d o w s k i explained that y o u a r e allowed to e n t e r t h e property with a valid permit.

T h e r e a r e t w o e n t r y p o i n t s t h a t a r e g a t e d . A p a v e d r o a d a l l o w s t h r o u g h t r a f f i c w h e n it i s

o p e n e d . Officer S a d o w s k i w a s d i s p a t c h e d to L o n n i e J o h n s o n , w h o w a s at t h e e n d o f a dirt

road that e n d e d at the catfish creek bottom. Officer S a d o w s k i arrived with Officer D a n n y

K e s s e l w h o w a s in his o w n patrol v e h i c l e . ( R . R . V o l . 1 , P g s . 6 - 8 )

           U p o n arriving and m e e t i n g Mr. L o n n i e J o h n s o n , Officer S a d o w s k i a s k e d                                  for

A p p e l l a n f s d r i v e r ' s l i c e n s e a n d r a n it t h r o u g h t h e A n d e r s o n C o u n t y S h e r i f f s O f f i c e .    It

c a m e back that Appellant w a s a convicted felon. Officer S a d o w s k i then asked Appellant

for his entry permit. Appellant w a s u n a b l e to produce a valid permit. A t that time. Officer

Sadowski asked to search Appellant's vehicle and w a s given consent. (R.R. Vol. 1, Pg.

9) Officer S a d o w s k i began searching A p p e l l a n f s vehicle and found c a m o u f l a g e clothing,

a black duffle bag, a fishing pole, and other miscellaneous outdoor equipment; Officer

K e s s e l f o u n d prescription m e d i c a t i o n . O f f i c e r S a d o w s k i a s k e d w h a t w a s in t h e duffle b a g

a n d c o u l d h e s e a r c h it. A p p e l l a n t s t a t e d it w a s h i s w o r k s t u f f a n d g a v e O f f i c e r S a d o w s k i

p e r m i s s i o n t o s e a r c h t h e b a g . Officer S a d o w s k i l o c a t e d a M 4 - t y p e a s s a u l t rifle, a t y p e 3 A

point blank b o d y armor, a military style fight jacket, o n e long-sleeved cotton T-shirt that

s a i d " P o l i c e " o n it, o n e s h o r t - s l e e v e d T - s h i r t t h a t s a i d " P o l i c e " o n it, a 2 2 N e w E n g l a n d


                                                                         8
firearms revolver, a n d a 38 R o s s i revolver, a l o n g with m i s c e l l a n e o u s other tactical police

equipment.          (R.R. Vol. 1, Pgs. 10-12)

           O f f i c e r S a d o w s k i t h e n p l a c e d A p p e l l a n t in h a n d c u f f s . A t t h a t t i m e , A p p e l l a n t s t a t e d

that h e w a s a n undercover officer for the T a r r a n t C o u n t y Sheriff's Office. Officer S a d o w s k i

c o n t i n u e d t o s e a r c h t h e v e h i c l e a n d f o u n d 9 - m i l l i m e t e r h i d d e n in t h e c o m p a r t m e n t in t h e

trunk, a white chemical type suit along with rubber gloves, and sharpening stone for a

knife.     Appellant continued to state that he worked undercover for the Tarrant County

Sheriff's Office and that he w o r k e d under Captain Bailey. Officer S a d o w s k i had A n d e r s o n

County Sheriff's Office contact Tarrant C o u n t y Sheriff's Office and w a s advised that there

w a s not a Captain Bailey that worked for them.                                         T h e next morning Officer                      Sadowski

r e c e i v e d a call f r o m his g a m e w a r d e n l i e u t e n a n t w h o is in T a r r a n t C o u n t y , a n d h i s b r o t h e r

w o k s for Tarrant County Sheriff's Office, and he w a s unable to confirm that there w a s a

Captain Bailey that ever w a s employed by the Tarrant C o u n t y Sheriff's Office. (R.R. V o l .

1, Pgs. 12-13) Appellant stated that h e received t h e e q u i p m e n t f r o m t h e T a r r a n t C o u n t y

S h e r i f T s O f f i c e t o a s s i s t in r a i d s . O f f i c e r S a d o w s k i a s k e d A p p e l l a n t f o r h i s P I D n u m b e r ,

a n u m b e r t h a t is g i v e n t o all p e a c e officers, a n d A p p e l l a n t s t a t e d h e did n o t h a v e o n e . A t

t h a t t i m e O f f i c e r K e s s e l p l a c e d A p p e l l a n t u n d e r a r r e s t a n d r e a d h i m h i s M i r a n d a r i g h t s in

t h e patrol car. A p p e l l a n t ' s cell p h o n e w a s s e i z e d a n d a s e a r c h w a r r a n t w a s i s s u e d to n e x t

m o r n i n g t o s e a r c h his cell p h o n e . ( R . R . V o l . 1 , P g s . 1 3 - 1 4 )

           During cross examination, Officer S a d o w s k i stated that the entry gate                                                            was

u n m a n n e d and the rules and regulations w e r e posted at the entry station. H e w a s asked

if t h e p e r m i t s t h a t a r e r e q u i r e d w e r e a v a i l a b l e a t t h e e n t r y p o i n t . O f f i c e r S a d o w s k i s t a t e d



                                                                           9
that they are available w h e r e y o u purchase hunting and fishing licenses. H e further stated

t h a t it i s a c l a s s C m i s d e m e a n o r f i n e o n l y o f f e n s e . ( R . R . V o l . 1 , P g s . 1 4 - 1 5 )

           Officer S a d o w s k i w a s u n a b l e t o g i v e a n e x a c t t i m e o f t h e call b e c a u s e h e w a s o u t

of service w h e n h e received t h e call. H e w a s a w a r e that A p p e l l a n t contacted                                      Anderson

C o u n t y S h e r i f f s Office himself for assistance. Officer Kessel s p o k e with Appellant o n his

p h o n e to get his exact location.                      A c c o r d i n g t o t h e 9 1 1 call m a d e , A p p e l l a n t called at

approximately 5:00 p.m.. Officer S a d o w s k i stated that h e and his partner. Officer Kessel,

h a d to g o t o M o u n t P l e a s a n t t o pick u p a truck. H e stated h e received t h e call o n t h e w a y

b a c k . O f f i c e r S a d o w s k i did n o t k n o w e x a c t l y w h a t t i m e t h e y a r r i v e d a t t h e wildlife a r e a ,

h o w e v e r , h e a g r e e d w i t h h i s p a r t n e r ' s r e p o r t t h a t it w a s a p p r o x i m a t e l y 6 : 0 0 p . m . .   Officer

S a d o w s k i arrived with Officer K e s s e l and m a d e contactwith Appellant and his wife. ( R . R .

Vol. 1, Pgs. 15-17)

           O f f i c e r S a d o w s k i s t a t e d t h a t it w a s d a r k w h e n t h e y a r r i v e d .          H e f e l t l i k e it w a s

s u s p i c i o u s t h a t a n e w e r m o d e l M e r c e d e s B e n z w a s s t u c k in t h e s a n d in a n o u t o f r e a c h

p l a c e . H e s t a t e d t h a t t h e p r o p e r t y is u s e d p r i m a r i l y t o h u n t , h o w e v e r , a p e r s o n c o u l d g e t

a limited u s e permit to just e n j o y n a t u r e or bird w a t c h . Officer S a d o w s k i stated that the

r e a s o n h e felt A p p e l l a n t actions w e r e s u s p i c i o u s w a s b e c a u s e h e m a d e a s t a t e m e n t a b o u t

this b e i n g t h e s e c o n d t i m e h e h a d g o t t e n s t u c k in t h e p a s t f e w d a y s . T h i s s t a t e m e n t w a s

the reason Officer S a d o w s k i thought the situation w a s suspicious. (R.R. Vol. 1, Pgs. 18-

20) O n c e again. Officer S a d o w s k i testified that h e asked Appellant for his driver's license

u p o n arriving at t h e wildlife area. H e also stated that Appellant, at this time, w a s not under

arrest a n d Officer S a d o w s k i did not h a v e a s e a r c h w a r r a n t .                       H e ran his license with the

A n d e r s o n C o u n t y S h e r i f f s Office and w a s notified that Appellant w a s a convicted felon.

                                                                         10
O f f i c e r S a d o w s k i a d m i t t e d t h a t it w a s n o t a g a i n s t t h e l a w f o r A p p e l l a n t t o b e i n t h e w i l d l i f e

a r e a , b u t it w a s s u s p i c i o u s t o O f f i c e r S a d o w s k i t h a t h e w a s a c o n v i c t e d f e l o n . T h a t i s w h y

h e a s k e d t o s e a r c h t h e vehicle. O f f i c e r S a d o w s k i a s k e d w h y t h e y w e r e in t h e wildlife a r e a

and Appellant stated they w e r e just driving through, however, h e w a s o n a d e a d e n d road.

T h e o f f i c e r d i d n o t a s k A p p e l l a n t if t h i s w a s h i s f i r s t t i m e i n t h e w i l d l i f e a r e a . D u r i n g t h e

approximately thirty m i n u t e s prior to Officer S a d o w s k i asking to search Appellant's vehicle,

b o t h o f f i c e r s h a d p u s h e d t h e c a r o u t o f t h e s a n d a n d it w a s n o l o n g e r s t u c k . ( R . R . V o l . 1 ,

Pgs. 20-21)

            Officer S a d o w s k i testified t h a t h e did n o t i s s u e A p p e l l a n t a citation for b e i n g in t h e

wildlife a r e a without a permit. A w a r n i n g w a s issued to Appellant prior to Officer S a d o w s k i

asking to search his vehicle. H e admitted to doing a visual s e a r c h of the vehicle but there

w e r e s e v e r a l t h i n g s in t h e b a c k s e a t a n d h e w a n t e d t o l o o k c l o s e r . O f f i c e r S a d o w s k i a s k e d

A p p e l l a n t , " W o u l d y o u m i n d if I l o o k e d i n y o u r c a r ? "             According to Officer S a d o w s k i ,

A p p e l l a n t s a i d , " G o a h e a d . " O f f i c e r S a d o w s k i t e s t i f i e d t h a t t h e y b e g a n t h e s e a r c h in t h e

vehicle and Officer Kessel located prescription medication. T h e n they m o v e d to the trunk

o f t h e v e h i c l e . ( R . R . V o l . 1 , P g s . 2 2 - 2 3 ) O n c e in t h e trunk. O f f i c e r S a d o w s k i f o u n d s o m e

camouflage clothing that he thought w a s suspicious and a black duffle bag. H e asked to

 look in t h e duffle b a g a n d a c c o r d i n g t o O f f i c e r S a d o w s k i , A p p e l l a n t s a i d , " G o a h e a d . "

O n c e Officer S a d o w s k i o p e n e d t h e duffel b a g , h e f o u n d a M 4 t y p e a s s a u l t rifle, later t o b e

 identified a s a n A i r s o f t rifle, a plastic t o y g u n .                     H e also located s o m e body armor and

 p l a c e d A p p e l l a n t in h a n d c u f f s , d e t a i n i n g h i m . O n c e O f f i c e r S a d o w s k i d e t a i n e d A p p e l l a n t ,

 h e stated h e w a s a n undercover p e a c e officer s o Officer S a d o w s k i started                                                    asking

 questions. (R.R. Vol. 1, Pgs. 24-26)

                                                                           11
           Officer S a d o w s k i testified that his vehicle d o e s not h a v e a n y video or audio

recording.         H e did not h a v e a p e r s o n a l recording d e v i c e either. O n c e d e t a i n e d , Officer

S a d o w s k i stated that he began questioning Appellant about the guns. Officer S a d o w s k i

admitted that h e h a s not read Appellant his M i r a n d a rights at this time. A t a p p r o x i m a t e l y

8 : 0 0 p . m . , o n c e A p p e l l a n t w a s p l a c e d in t h e p a t r o l car, O f f i c e r K e s s e l p l a c e d A p p e l l a n t

u n d e r arrest a n d r e a d s h i m his M i r a n d a rights. ( R . R . V o l . 1 , P g s . 2 6 - 2 7 ) Officer S a d o w s k i

r e v i e w e d a n e x h i b i t a n d t e s t i f i e d t h a t it i s a b o o k - i n s h e e t f r o m t h e A n d e r s o n C o u n t y

S h e r i f f ' s O f f i c e . It s h o w e d c o n t a c t m a d e a t 8 : 0 0 p . m . a n d O f f i c e r S a d o w s k i b e l i e v e s t h a t

is t h e t i m e A p p e l l a n t w a s p l a c e d u n d e r a r r e s t . A d d i t i o n a l l y , O f f i c e r S a d o w s k i testified t h a t

h e s e a r c h e d t h e p a s s e n g e r c o m p a r t m e n t first a n d t h e n t h e trunk. H o w e v e r , after r e v i e w i n g

his r e p o r t , h e b e l i e v e d h i s m e m o r y h a d m i s t a k e n h i m a n d in f a c t h e s e a r c h e d t h e t r u n k first

and the passenger portion second, (R.R. Vol. 1, Pgs. 27-28)

           Officer S a d o w s k i stated that anything said b e t w e e n Appellant and himself w a s not

r e c o r d e d , t h e o n l y e v i d e n c e o f a n y t h i n g said w a s in Officer S a d o w s k i ' s report.                   Appellant

did not write a s t a t e m e n t . ( R . R . V o l . 1 , P g . 2 9 )

           T h e s t a t e a s k e d O f f i c e r S a d o w s k i if it w a s u n u s u a l f o r p e o p l e t o i l l e g a l l y h u n t i n t h a t

a r e a , a n d h e r e p l i e d , " I t h a p p e n s o n a r e g u l a r b a s i s . " H e a l s o s t a t e d t h a t it i s n o t u n u s u a l

to catch people out there fishing without t h e limited use permit. ( R . R . V o l . 1, Pg. 30) O n

r e - c r o s s e x a m i n a t i o n . Officer S a d o w s k i clarified t h a t h e did n o t get w r i t t e n c o n s e n t f r o m

Appellant to search his vehicle, only verbal. ( R . R . V o l . 1 , P g . 31)

           T h e d e f e n s e called M s . S h a r m i n J a h a m , Appellant's ex-wife. M s . J a h a m testified

that s h e has a master's degree                              in b u s i n e s s m a n a g e m e n t f r o m t h e U n i v e r s i t y               of

B a n g l a d e s h . S h e stated s h e h a s lived h e r e for m a n y years, h a s f a m i l y here, a n d a s o n

                                                                          12
that attends the University of T e x a s . M s . J a h a m advised that at the t i m e of the arrest s h e

w a s with L o n n i e J o h n s o n at t h e wildlife area. M s . J a h a m testifies that o n the day Appellant

w a s arrested, they w e r e o n their w a y back to Dallas f r o m Lufkin a n d had just stopped at

a paid park to enjoy the day and take s o m e pictures. S h e and Appellant w e r e back o n the

road to Dallas; s h e s a w t h e wildlife a r e a a n d w a n t e d to stop, s o h e t o o k her there.                                                Ms.

J a h a m stated that they do this often, almost every w e e k e n d .                                              S h e wanted to s e e an

a l l i g a t o r s o t h e y p u l l e d i n t o t h e w i l d l i f e a r e a . S h e s a i d t h e y t h o u g h t it w a s a p a i d p a r k t o o

but could not find a n y o n e to pay. T h e r e w a s n o o n e at the entry gate. T h e y could not find

a n y o n e t o p a y o r i n s t r u c t i o n s f o r a p e r m i t . T h e y d i d f i n d a r e g i s t r a t i o n c a r d , f i l l e d it o u t , a n d

p l a c e d o n e h a l f in t h e b o x a n d t h e o t h e r h a l f in t h e d a s h , a n d c o n t i n u e d t o t h e c r e e k a r e a .

Ms. J a h a m stated they arrived at around 4:15-4:30 p.m. and took s o m e pictures.                                                                Once

they w e r e ready to leave, they realized the car w a s stuck. S h e stated that her husband.

Appellant, called 9-1-1 at approximately 4 : 4 0 - 4 : 4 5 p.m. a n d they waited over a n hour for

assistance. (R.R. Vol. 1, Pgs. 32-37)

            Ms. J a h a m stated that o n c e t h e officers arrived, they asked for Appellant's driver's

license and insurance and her driver's license. S h e stated that Officer S a d o w s k i took the

i n f o r m a t i o n t o his patrol car a n d c a m e b a c k w i t h a flashlight a n d w a s s e a r c h i n g t h e car.

S h e testified that at that t i m e Officer K e s s e l pulled Appellant's vehicle out with his truck

a n d s t a t e d t h e y n e e d e d a p e r m i t t o b e in t h a t a r e a .                   M s . J a h a m clarified that t h e t w o

o f f i c e r s d i d n o t p u s h t h e v e h i c l e o u t o f t h e s a n d , b u t t h a t O f f i c e r K e s s e l p u l l e d it o u t w i t h

his patrol truck and s o m e rope or cable attached to the vehicle. S h e stated that once the

car w a s unstuck Officer S a d o w s k i starting searching the vehicle with his flashlight through

the windows.              (R.R. V o l . 1, Pgs. 37-38) Ms. J a h a m stated that Officer S a d o w s k i s a w a

                                                                             13
b o t t l e a n d a s k e d w h a t w a s i n it a n d t h e y t o l d h i m it w a s a p r o t e i n d r i n k . H e a s k e d t o s e e

it. S o , A p p e l l a n t h a n d e d it t o h i m , a n d h e s m e l l e d it a n d h a n d e d it b a c k . M s . J a h a m t h e n

stated that he started asking questions about their clothes and personal hygiene products.

S h e said he w a s very suspicious f r o m the beginning.                                     S h e t h e n testified that Officer

S a d o w s k i took her to the side and asked her h o w long she has k n o w n Appellant.                                                  She

stated that at that time s h e and Appellant had been married f r o m three and half months.

M s . J a h a m stated that Officer S a d o w s k i turns to Appellant and asked h i m questions. S h e

h e a r d h i m a s k A p p e l l a n t if h e h a d a n y f i r e a r m s w i t h h i m . T h e n e x t t h i n g s h e h e a r d O f f i c e r

S a d o w s k i s a y is, " O p e n y o u r t r u n k . " ( R . R . V o l . 1 , P g . 3 9 )

           Ms. J a h a m stated that Officer Kessel explained to t h e m they needed a permit; but

s i n c e t h e y did n o t k n o w a b o u t t h e r e q u i r e m e n t , h e w o u l d g i v e t h e m a w a r n i n g .        However,

if t h e y w a n t e d t o c o m e b a c k , t h e y w o u l d n e e d a p e r m i t . S h e a n d A p p e l l a n t a s k e d h i m

w h e r e to get o n e , a n d h e advised W a l - M a r t or s o m e place like that. M s . J a h a m testified

that Officer S a d o w s k i never asked Appellant or herself permission to search their vehicle,

instead he ordered Appellant to open the trunk.                                     M s . J a h a m further testified that o n c e

Officer S a d o w s k i started searching the vehicle. Officer Kessel took her a w a y f r o m the

vehicle a n d h a d her s t a n d by t h e patrol car.                       S h e w a s not able to really s e e w h a t w a s

taking place, however, s h e s a w Officer S a d o w s k i press Appellant up against the vehicle

a n d b e l i e v e d t h a t is w h e n h e w a s p l a c e d in h a n d c u f f s . A t t h a t t i m e , t h e y s e a r c h e d h e r t o o

but found nothing. ( R . R . V o l . 1, Pgs. 4 0 - 4 1 )

           O n c r o s s e x a m i n a t i o n , M s . J a h a m s t a t e d t h a t s h e is n o l o n g e r m a r r i e d t o A p p e l l a n t .

H o w e v e r , at the time, s h e w a s married to h i m .                          S h e later filed for a n a n n u l m e n t for

citizenship purposes. (R.R. V o l . 1, P g . 42) M s . J a h a m stated that once Officer S a d o w s k i

                                                                       14
ordered her h u s b a n d to o p e n t h e trunk, Officer K e s s e l a s k e d her to c o m e stand by his

patrol vehicle. M s . J a h a m testifies that Appellant had told her that h e w o r k e d for Tarrant

County Sheriff's Office as an undercover informant. S h e stated that s h e k n e w he w a s a

convicted felon. W h e n asked about their marriage, M s . J a h a m advised they w e r e trying

t o b u y a h o u s e a n d s t a r t t h e i r n e w l i f e t o g e t h e r . T h e S t a t e a s k e d M s . J a h a m if t h e o n l y

thing Officer S a d o w s k i didn't tell t h e truth a b o u t w a s ordering A p p e l l a n t t o o p e n t h e trunk,

a n d s h e a n s w e r e d h e a l s o did not tell t h e truth a b o u t t h e signs regarding t h e permit.                             She

continued to say that m a y b e h e w a s confused, but s h e w a s not. ( R . R . V o l . 1, Pgs. 4 4 - 4 7 )




           L o n n i e J o h n s o n is called n e x t t o testify. A p p e l l a n t s t a t e d t h a t h e a n d his w i f e h a d

b e e n o n a w e e k e n d g e t a w a y a n d t h e y s t o p p e d at G u s Engeling. Appellant said that they

j u s t w e n t in m a y b e a m i l e a n d a half, a n d t o o k s o m e p i c t u r e s . H e s t a t e d t h e y s t o p p e d a t

t h e e n t r y gate, filled o u t a registration card, a n d w r o t e t h e y w e r e t h e r e for bird a n d wildlife

w a t c h i n g . T h e y d r o p p e d t h e p e r f o r a t e d c a r d i n t h e b o x , k e p t t h e o t h e r h a l f , a n d p l a c e d it

in t h e d a s h b o a r d a r e a o f their v e h i c l e .        Appellant stated they looked for signs                            regarding

f e e s , e t c . b e c a u s e t h e y h a d j u s t v i s i t e d R a t c l i f f P a r k , w h e r e a f e e is c h a r g e d .   H e stated

t h e y did n o t s e e a n y t h i n g indicating a f e e , s o t h e y c o n t i n u e d into t h e p a r k t o t h e C a t f i s h

C r e e k area to take c o m e pictures. Appellant said he noticed the loose sand and he w a s

afraid that t h e gate w o u l d close at d u s k s o they turned a r o u n d a n d got stuck.                                        Once he

noticed they w e r e stuck, h e called 9-1-1 to get assistance with a w r e c k e r service.                                             (R.R.

Vol. 1, Pgs. 48-49)

           Appellant testified that h e called 9-1-1 at approximately 4:45-5:00 p.m.. H e stated

that h e g a v e t h e m his cell p h o n e n u m b e r a s a c o n t a c t a n d t h e c o o r d i n a t e s of their location.

                                                                         15
Appellant said that the officer called a n d a s k e d w h a t side of t h e road they w e r e o n .                                              He

s t a t e d t h a t t w o officers s h o w e d up in t w o s e p a r a t e v e h i c l e s , G a m e W a r d e n R o b S a d o w s k i

and G a m e W a r d e n Danny Kessel. (R.R. Vol. 1, Pg. 50)                                            W h e n the officers arrived,

Appellant stated that he walked up to t h e m , introduced himself, and kind of laughed about

the situation h e got himself into. Appellant stated that while h e and Officer K e s s e l w e r e

evaluating the situation. Officer S a d o w s k i a s k e d for his driver's license and proof of

insurance and M s . J a h a m ' s identification.                          Appellant and Officer Kessel went back to

working o n getting the chain h o o k e d into the front of t h e vehicle.                                               Officer       Sadowski

approached and asked Appellant what they were doing there.                                                     Appellant testified that

Officer K e s s e l had not pulled the car out with a chain yet w h e n Officer S a d o w s k i a s k e d

w h y they were there.                 Appellant advised him that they w e r e there to take pictures and

enjoy the scenery.                Appellant stated that h e never received a citation for not having a

p e r m i t . H e s a i d t h a t o n c e O f f i c e r K e s s e l s a i d a n y t h i n g t o t h e m a b o u t it, t h e y e x p l a i n e d t h a t

t h e y did not s e e a n y t h i n g a b o u t h a v i n g a p e r m i t a n d h a d filled o u t t h e registration c a r d at

the entry gate. Appellant stated that a s Officer K e s s e l w a s h e a d e d back to his vehicle to

pull t h e car out. Officer S a d o w s k i b e g a n s h i n i n g his flashlight in their v e h i c l e                                  looking

a r o u n d . O f f i c e r S a d o w s k i a s k e d A p p e l l a n t a b o u t t h e p r o t e i n d r i n k m i x in t h e b a c k s e a t o f

t h e f l o o r b o a r d o f t h e v e h i c l e . A p p e l l a n t testified t h a t t h e n h e got in his v e h i c l e t o a s s i s t

O f f i c e r K e s s e l in p u l l i n g his v e h i c l e o u t o f t h e s a n d . A p p e l l a n t s t a t e s t h a t o n c e h e g o t o u t

o f h i s v e h i c l e , O f f i c e r S a d o w s k i a s k e d h i m if h e h a d a n y f i r e a r m s i n t h e c a r a n d o r d e r e d

h i m t o o p e n his t r u n k , stating h e w a n t e d t o m a k e s u r e h e did not h a v e a d e a d d e e r or

t u r k e y in t h e t r u n k . ( R . R . V o l . 1 , P g s . 5 0 - 5 3 )




                                                                          16
           Appellant testified that h e w a s never a s k e d to s e a r c h his vehicle and that he

interpreted w h a t Officer S a d o w s k i said a s a direct order. Appellant further explained that

h e f e l t l i k e h e h a d t o c o m p l y b e c a u s e it w a s a l a w e n f o r c e m e n t o f f i c e r .              At that time,

Appellant opened the trunk.                       H e said that Officer S a d o w s k i started rummaging                                through

their w e e k e n d b e l o n g i n g s in t h e t r u n k . A p p e l l a n t s t a t e d a t t h a t t i m e O f f i c e r K e s s e l s h i n e d

h i s f l a s h l i g h t in t h e t r u n k a n d a s k e d w h a t w a s in t h e d u f f l e b a g . A p p e l l a n t s a i d t h a t h e w a s

a s k e d w h a t w a s in t h e d u f f l e b a g a n d h e r e p l i e d , " C l o t h e s . " O f f i c e r S a d o w s k i t o o k t h e b a g

o u t o f t h e v e h i c l e a n d o p e n e d it. A p p e l l a n t s t a t e d h e w a s n o t a s k e d p e r m i s s i o n t o l o o k i n

t h e duffle b a g , a n d h e did n o t g i v e p e r m i s s i o n .                 Appellant testified that o n c e                    Officer

S a d o w s k i looked at the contents of t h e bag h e told Appellant h e w a s under arrest.

A p p e l l a n t s t a t e d t h a t h e w a s p l a c e d in h a n d c u f f s b u t w a s n o t r e a d his M i r a n d a rights.

H o w e v e r , h e did not feel like h e c o u l d l e a v e . ( R . R . V o l . 1 , P g s . 5 4 - 5 6 )

           Appellant testified that he w a s not a w a r e of any audio or video recordings and h e

h a d n o t s e e n a n y t h i n g in w r i t i n g t h a t l e a d h i m t o b e l i e v e t h e r e w e r e a n y r e c o r d i n g s . A t t h a t

time, Appellant stated that Officer S a d o w s k i b e g a n his questioning. Appellant clarified that

he never gave consent for the officers to search his vehicle and w a s never presented with

a search or arrest warrant. (R.R. V o l . 1, Pgs. 56-57)

           D u r i n g c r o s s - e x a m i n a t i o n . A p p e l l a n t a d m i t t e d t h a t h e h a s a f e l o n y r e c o r d a n d is o n

parole until 2 0 3 9 .           A p p e l l a n t a d m i t t e d t h a t t o a n o f f i c e r it m a y l o o k s u s p i c i o u s t h a t a

M e r c e d e s s t u c k in t h e s a n d s o f a river b o t t o m , h o w e v e r , t h e r e w a s n o t h i n g s u s p i c i o u s a n d

t h e y w e r e not acting suspicious. Appellant stated that w h e n t h e officer a s k e d about t h e

d e a d d e e r o r t u r k e y in t h e t r u n k , h e t h o u g h t t h e y w e r e kind o f j o k i n g .               T h e y were not

d r e s s e d for h u n t i n g , a n d t h e y l o o k e d like a c o u p l e or f a m i l y o u t e n j o y i n g t h e wildlife a r e a .

                                                                         17
A p p e l l a n t s t a t e d a g a i n t h a t h e w a s a s k e d if t h e r e w e r e a n y f i r e a r m s in t h e v e h i c l e , a n d t h a t

he w a s not asked for consent to search the vehicle. (R.R. V o l . 1, Pgs. 57-58)

           A p p e l l a n t clarified that w h e n Officer S a d o w s k i a s k e d h i m a b o u t t h e                          camouflage

c l o t h e s , h e did n o t reply. A p p e l l a n t c o n f i r m e d t h a t t h e r e w a s a fishing p o l e in t h e car, a n d

t h a t t h e y h a d g o t t e n s t u c k a m o n t h p r i o r in T r i n i t y C o u n t y s i g h t s e e i n g . A p p e l l a n t     stated

that h e n e v e r told t h e officers h e w a s a n u n d e r c o v e r officer. H e said h e told t h e m h e w a s

a covert confidential informant. A p p e l l a n t clarified that h e w o u l d not claim to be e m p l o y e d

by Tarrant C o u n t y Sheriff's D e p a r t m e n t w h e n he k n e w that could be verified.                                         Appellant

stated they a s k e d h i m w h o his handler w a s , a n d h e replied Captain J a y Bailey. ( R . R . V o l .

1, Pgs. 59-61)

           At the conclusion of the hearing, the Court denied Appellant's motion to suppress

and signed a n order indicating the s a m e . (C.R. P a g e 4 7 )

           O n M a r c h 2, 2 0 1 5 , a j u r y w a s s e l e c t e d in t h i s m a t t e r . A p p e l l a n t w a s p r o c e e d i n g pro

s e in t h i s m a t t e r . A f t e r j u r y s e l e c t i o n , t h e trial c o u r t a l l o w e d A p p e l l a n t t o revisit t h e p o r t i o n

of his m o t i o n to s u p p r e s s relating to his oral s t a t e m e n t s m a d e w h i l e Appellant w a s being

detained.          A p p e l l a n t felt that t h e court h a d n e v e r ruled o n t h a t portion of t h e m o t i o n .

Officer S a d o w s k i testified at this hearing and basically reiterated his t e s t i m o n y f r o m the

previous hearing.                A t t h e c o n c l u s i o n of his t e s t i m o n y , A p p e l l a n t filed a m o t i o n t o h a v e

c o u n s e l a p p o i n t e d . T h e C o u r t did not actually rule o n t h e m o t i o n to s u p p r e s s , but stated

that the only r e a s o n Appellant w a n t e d c o u n s e l again w a s b e c a u s e h e had ruled against

Appellant.          A t the conclusion of this hearing t h e court recessed until t h e following day.

(Nancy Adam's R.R. Vol. 9)



                                                                          18
          O n M a r c h 3, 2 0 1 5 , t h e c o u r t r e c o n v e n e d .          T h e court       declared a mistrial and

appointed Appellant counsel after Appellant asked to h a v e counsel appointed again. T h e

court did not rule o n t h e m o t i o n to s u p p r e s s at this t i m e , but stated that h e w o u l d allow

a p p o i n t e d c o u n s e l t o r e a r g u e it. ( N a n c y A d a m ' s R . R . V o l . 1 1 )




                                                                     19
                     SUMMARY OF THE ARGUMENT - POINT OF E R R O R ONE

          T h e T r i a l C o u r t a b u s e d Its d i s c r e t i o n i n a l l o w i n g t h e a d m i s s i o n o f e v i d e n c e i n

violation o f A p p e l l a n t ' s F o u r t h A m e n d m e n t right a g a i n s t u n r e a s o n a b l e s e a r c h e s                and

seizures.

          T h e S u p r e m e Court o f the United States o fA m e r i c a h a s recently ruled without

r e a s o n a b l e suspicion t h e e x t e n s i o n of a traffic stop b e y o n d t h e t i m e n e e d e d to c o m p l e t e

t h e stop violates t h e F o u r t h A m e n d m e n t right a g a i n s t u n r e a s o n a b l e s e i z u r e s .

           In t h e c a s e at bar, t h e C o u r t s h o u l d find that n o c o n s e n t w a s g i v e n . T h e C o u r t could

c h o o s e t o believe t h e t e s t i m o n y o f t h e t w o w i t n e s s e s that contradicted the officer's

t e s t i m o n y c o n c e r n i n g t h e alleged c o n s e n t . T h e r e f o r e t h e s e a r c h w a s illegal b e c a u s e t h e

officer lacked probable c a u s e to c o n d u c t a s e a r c h .

           If t h e C o u r t b e l i e v e s t h a t c o n s e n t w a s g i v e n , i t s h o u l d f i n d t h a t c o n s e n t w a s g i v e n

in v i o l a t i o n o f t h e F o u r t h A m e n d m e n t right a g a i n s t u n r e a s o n a b l e s e a r c h a n d s e i z u r e in t h a t

c o n s e n t w a s o b t a i n e d after t h e t i m e n e e d e d t o c o m p l e t e t h e Initial s t o p o r I n t e r v e n t i o n

without reasonable suspicion.

           T h e search of Appellant's vehicle revealed the guns and body armor which were the

basis of the charges of p o s s e s s i o n of a firearm a n d body a r m o r by a felon. A s a result of

t h e court's e r r o n e o u s ruling. Appellant w a s forced                                t o plea w h e n          faced with t h e

o v e r w h e l m i n g f e a r o f a life s e n t e n c e .

           T h e Trial Court abused its discretion b y allowing the admission o f evidence in

violation of A p p e l l a n t ' s F o u r t h A m e n d m e n t right a g a i n s t illegal s e a r c h e s a n d s e i z u r e s . A s

a result, this C o u r t m u s t reverse the j u d g m e n t .



                                                                       20
                      SUMMARY OF THE ARGUMENT - POINT OF E R R O R TWO


           T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n in a l l o w i n g t h e a d m i s s i o n o f c e r t a i n s t a t e m e n t s

of Appellant that w e r e m a d e while Appellant w a s in custody in violation o f his Fifth

A m e n d m e n t right against self-incrimination.

           An     admission            or a statement                  inculpating          a declarant              but n o t o n e which

a c k n o w l e d g e s guilt m a d e u n d e r custodial interrogation b y a n a g e n t o f t h e S t a t e is

p r e s u m e d t o b e c o e r c e d a n d i n v o l u n t a r y a n d in violation o f a p e r s o n ' s Fifth A m e n d m e n t

r i g h t a g a i n s t s e l f - i n c r i m i n a t i o n u n l e s s Miranda w a r n i n g s a r e g i v e n .

           In t h e p r e s e n t c a s e , A p p e l l a n t w a s in c u s t o d y a n d w a s t h e s u b j e c t o f i n t e r r o g a t i o n .

T h e w a r n i n g s required by M i r a n d a a n d T h e T e x a s C o d e of Criminal P r o c e d u r e w e r e never

g i v e n . E v e r y s t a t e m e n t m a d e b y A p p e l l a n t at t h e s c e n e after h e w a s p l a c e d in restraints

in r e s p o n s e t o t h e i n t e r r o g a t o r i e s o f t h e o f f i c e r a r e i n a d m i s s i b l e a n d s h o u l d h a v e b e e n

e x c l u d e d by t h e T r i a l C o u r t . T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n b y a l l o w i n g t h e a d m i s s i o n

o f e v i d e n c e in v i o l a t i o n of A p p e l l a n t ' s Fifth A m e n d m e n t right a g a i n s t s e l f - i n c r i m i n a t i o n . A s

a result of the denial of his m o t i o n to suppress, Appellant w a s faced with the introduction

o f this e v i d e n c e w h i c h w a s t h e o n l y e v i d e n c e t h e S t a t e h a d in s u p p o r t o f t h e I m p e r s o n a t i n g

a P u b l i c S e r v a n t c h a r g e . F a c e d w i t h t h e p r o s p e c t o f a p o s s i b l e life s e n t e n c e . A p p e l l a n t

c h o s e to plea. A s a result, this C o u r t m u s t r e v e r s e t h e j u d g m e n t .




                                                                          21
                                                               ARGUMENT

                                            POINT O F E R R O R NUMBER ONE

           T h e Trial Court abused itsdiscretion in allowing t h e admission o f evidence in

violation o f Appellant's F o u r t h A m e n d m e n t right against u n r e a s o n a b l e s e a r c h e s a n d

seizures.

           A ruling o n a trial court's m o t i o n t o s u p p r e s s e v i d e n c e b a s e d u p o n a n u n r e a s o n a b l e

s e a r c h a n d s e i z u r e in v i o l a t i o n o f t h e F o u r t h A m e n d m e n t o f t h e U n i t e d S t a t e s C o n s t i t u t i o n

i s r e v i e w e d u n d e r a b i f u r c a t e d s t a n d a r d o f r e v i e w . Amador v. State, 2 2 1 S . W . S d 6 6 6 , 6 7 3

( T e x . C r i m . A p p . 2 0 0 7 ) . A l m o s t t o t a l d e f e r e n c e is g i v e n t o a trial c o u r t ' s ruling o n q u e s t i o n s

of fact that involve a n evaluation o ft h e credibility a n d d e m e a n o r o f t h e w i t n e s s e s , but a

trial court's ruling o n q u e s t i o n s o f fact t h a t d o n o t i n v o l v e a n e v a l u a t i o n o f t h e credibility a n d

d e m e a n o r o f t h e w i t n e s s e s a r e r e v i e w e d d e n o v o . Id. a t 6 7 3 . T h e F o u r t h A m e n d m e n t o f

the United States Constitution protects against unreasonable searches and seizures b y

g o v e r n m e n t officials. T o s u p p r e s s e v i d e n c e o b t a i n e d in a n a l l e g e d v i o l a t i o n of t h e F o u r t h

A m e n d m e n t , a d e f e n d a n t b e a r s t h e initial b u r d e n o f p r o d u c i n g e v i d e n c e t h a t r e b u t s t h e

presumption o f proper police conduct.                               Id. a t 6 7 2 .      T h i s b u r d e n i s s a t i s f i e d w h e n it i s

established that a search or seizure occurred without a warrant.                                             Id. a t 6 7 2 . I f a d e f e n d a n t

establishes this fact, t h e b u r d e n shifts to t h e S t a t e to p r o v e that t h e s e a r c h or s e i z u r e w a s

r e a s o n a b l e , /d. a t 6 7 2 - 6 7 3 .

           A w a r r a n t l e s s s e a r c h o r s e i z u r e m a y b e f o u n d t o b e r e a s o n a b l e if a d e f e n d a n t

voluntarily consents t o t h e search.                              Guitierrez         v. State,        2 2 1 S.W.Sd 680,                  686-88

(Tex.Crim.App. 2 0 0 7 ) . S o m e T e x a s courts h a v e held that a n officer m a y a s k for c o n s e n t



                                                                         22
to s e a r c h a d e f e n d a n t or t h e d e f e n d a n t ' s vehicle after finishing a traffic stop, without having

a n y reasonable suspicion to do so, just as long as the officer d o e s not c o n v e y a m e s s a g e

t h a t c o m p l i a n c e i s r e q u i r e d . See Levi v. State, 1 4 7 S . W . 3 d 5 4 1 , 5 4 4 ( T e x . A p p . - W a c o

2 0 0 4 , p e t . r e f d ) a n d Saldivar v. State, 2 0 9 S . W . S d 2 7 5 , 2 7 8 - 2 7 9 ( T e x . A p p - F o r t W o r t h

2 0 0 6 , n o pet.) ( m e m . op.).

           T h e S u p r e m e C o u r t o f t h e U n i t e d S t a t e s o f A m e r i c a h a s r e c e n t l y r u l e d i n Rodriguez

V. United States, 5 7 5 U . S .                    , 1 S 5 S . C t . 1609 (2015), that absent reasonable suspicion,

a police e x t e n s i o n o fa traffic stop b e y o n d t h e t i m e n e e d e d t oc o m p l e t e t h e inquiries that

w e r e necessitated b y t h e intervention violates t h e F o u r t h A m e n d m e n t right                                             against

unreasonable seizures.                       I n Rodriguez,           t h e C o u r t f o u n d that prolonging a traffic stop

b e y o n d t h e t i m e r e a s o n a b l y required t o c o m p l e t e t h e traffic stop t o c o n d u c t a d o g sniff

required reasonable suspicion t osupport further detention.

           I n t h e c a s e a t b a r , t h e C o u r t s h o u l d f i n d t h a t n o c o n s e n t w a s g i v e n . It i s i n c r e d u l o u s

to believe that Appellant w o u l d consent to a search o fhis vehicle w h e n that search w o u l d

lead t oe v i d e n c e o f possible illegal activity. A s s t a t e d earlier, great d e f e r e n c e is g i v e n t o

t h e trial court's ruling c o n c e r n i n g t h e d e m e a n o r a n d credibility o f w i t n e s s e s . T h e trial c o u r t

heard conflicting t e s t i m o n y f r o m t h e officer w h o allegedly a s k e d for c o n s e n t t o search.

A p p e l l a n t , a n d A p p e l l a n f s w i f e . It s t r a i n s b e l i e f t h a t A p p e l l a n t w o u l d initiate c o n t a c t w i t h

law e n f o r c e m e n t a n d t h e n c o n s e n t to a s e a r c h o f his vehicle. T h i s C o u r t s h o u l d find that

no consent w a s given.                     T h e r e f o r e t h e s e a r c h w a s illegal b e c a u s e t h e officer                    lacked

probable cause t oconduct a search.

            If t h e C o u r t b e l i e v e s t h a t c o n s e n t w a s g i v e n , it s h o u l d f i n d t h a t c o n s e n t w a s g i v e n

 in v i o l a t i o n o f t h e F o u r t h A m e n d m e n t right a g a i n s t u n r e a s o n a b l e s e a r c h a n d s e i z u r e in t h a t

                                                                         2S
c o n s e n t w a s o b t a i n e d a f t e r t h e t i m e n e e d e d t o c o m p l e t e t h e initial s t o p o r i n t e r v e n t i o n . In

the present c a s e Appellant had initiated t h e contact with law b e c a u s e his vehicle w a s

stuck. A f t e r arriving t o help, l a w e n f o r c e m e n t o f f i c e r s d e t e r m i n e d t h a t A p p e l l a n t did n o t

h a v e a permit to be o n t h e wildlife m a n a g e m e n t area. After extricating Appellant's vehicle

f r o m the s a n d , a warning for being o n t h e wildlife m a n a g e m e n t a r e a without a permit w a s

i s s u e d t o A p p e l l a n t . It w a s a f t e r t h e t i m e n e c e s s a r y t o c o m p l e t e t h e m i s s i o n o f t h e i n i t i a l

traffic stop or intervention that law e n f o r c e m e n t allegedly a s k e d for c o n s e n t to s e a r c h t h e

v e h i c l e . A s t h e S u p r e m e C o u r t h a s r u l e d \n Rodriguez, r e a s o n a b l e s u s p i c i o n t h a t e v i d e n c e

o f illegal a c t i v i t y will b e f o u n d is n e c e s s a r y t o p r o l o n g a s t o p b e y o n d t h e t i m e r e a s o n a b l y

r e q u i r e d t o c o m p l e t e t h e o r i g i n a l m i s s i o n . T h e r e w a s n o t e s t i m o n y e l i c i t e d in t h e M o t i o n

to S u p p r e s s hearings that indicated that t h e officer had a reasonable suspicion to a s k for

c o n s e n t t o s e a r c h . T h e o n l y r e a s o n s g i v e n f o r t h e r e q u e s t w e r e t h a t it w a s a l a t e m o d e l

M e r c e d e s , it w a s o n a b a c k r o a d . A p p e l l a n t w a s a c o n v i c t e d f e l o n , a n d A p p e l l a n t s a i d h e

had gotten stuck before.                      N o n e of t h e s e r e a s o n s give rise to r e a s o n a b l e suspicion to

extend the stop past t h e original mission and the issuance of the warning and ask for

consent to search Appellant's vehicle.

           T h e search of Appellant's vehicle revealed the guns and body armor which were the

basis of the charges of possession of a firearm and body armor by a felon. W i t h o u t the

fruits o f this illegal s e a r c h a n d s e i z u r e , t h e S t a t e w o u l d h a v e b e e n u n a b l e t o p r o v e t h e

allegations for the offenses of P o s s e s s i o n of a Firearm by a Felon and Possession of Body

A r m o r by a Felon. A s a result of t h e court's e r r o n e o u s ruling, Appellant w a s forced to plea

w h e n f a c e d w i t h t h e o v e r w h e l m i n g f e a r o f a life s e n t e n c e .



                                                                         24
          T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n b y a l l o w i n g t h e a d m i s s i o n o f e v i d e n c e   in

violation o f A p p e l l a n t ' s F o u r t h A m e n d m e n t right a g a i n s t illegal s e a r c h e s a n d s e i z u r e s . A s

a result, this C o u r t m u s t reverse the j u d g m e n t .




                                                                    25
                                                                ARGUMENT


                                            POINT OF E R R O R NUMBER TWO


           T h e T r i a l C o u r t a b u s e d its d i s c r e t i o n in a l l o w i n g t h e a d m i s s i o n o f c e r t a i n s t a t e m e n t s

and r e s p o n s e s o f Appellant in violation o f h i s Fifth A m e n d m e n t                                       right a g a i n s t      self-

incrimination.

           An     admission            or a statement                  inculpating           a declarant             but n o t o n e which

acknowledges              guilt m a d e u n d e r custodial interrogation b y a n a g e n t o f t h e S t a t e is

p r e s u m e d t o b e coerced and involuntary and in violation o f a person's Fifth A m e n d m e n t

r i g h t a g a i n s t s e l f - i n c r i m i n a t i o n u n l e s s / W / r a n d a w a r n i n g s a r e g i v e n . Miranda v. Arizona, 3 8 4

U . S . 4 3 6 , 8 6 S . C t . 1 6 0 2 ( 1 9 6 6 ) . Miranda w a r n i n g s f i n d c o n s t i t u t i o n a l s u p p o r t i n t h e T e x a s

Constitution. Article I S e c . 19, T e x a s D u e P r o c e s s C l a u s e states t h a t " N ocitizen o f this

S t a t e s h a l l b e d e p r i v e d o f life, liberty, p r o p e r t y ,      privileges o r immunities, o r in a n y m a n n e r

d i s e n f r a n c h i s e d , e x c e p t b y t h e d u e c o u r s e o f t h e l a w o f t h e l a n d . " See WolfV. State, 9 1 7
S.W.2d 270 (Tex.Crim.App. 1996). Furthermore the Texas Code o f Criminal Procedure

Article 3 8 . 2 1 s t a t e s t h a t a s t a t e m e n t o f a n a c c u s e d c a n n o t b e a d m i t t e d u n l e s s it c a n b e

s h o w n "that the s a m e w a s freely and voluntarily m a d e without compulsion o r persuasion,

under the rules hereafter prescribed."                             T h e s e rules m e n t i o n e d are f o u n d in Article 15.17

and Article 38.22 o fthe T e x a s C o d e o f Criminal Procedure.                                         T h e y basically require the

s a m e w a r n i n g s f o u n d i n Miranda.

           Before t h e s e w a r n i n g s a r e required, a n individual m u s t b e in custody and t h e

subject o f interrogation. Article 15.22 o fthe T e x a s C o d e o fCriminal Procedure says that



                                                                          26
a n individual "is a r r e s t e d w h e n h e a s b e e n a c t u a l l y p l a c e d u n d e r restraint o r t a k e n into

custody b y a n officer o r person executing a w a r r a n t o farrest, o r b y a n officer o r person

arresting without a warrant." Interrogation is express questioning o ractions intended t o

e l i c i t a r e s p o n s e . Rhode Island v. Innis, 446 U.S. 2Q^, 1 0 0 S . C t . 1 6 8 2 ( 1 9 8 0 ) .

         In t h e p r e s e n t c a s e . A p p e l l a n t w a s i n c u s t o d y .   H e had been placed in restraints.

A p p e l l a n t w a s a l s o t h e subject o f interrogation. H e w a s s u b j e c t e d t o a "field interview" b y

the officer w h o had restrained him.                       T h e warnings required by Miranda and T h e T e x a s

Code o f Criminal Procedure were never given.                                  Every statement or response given by

Appellant a t the scene after being placed in restraints are inadmissible and should h a v e

b e e n excluded by the Trial Court.

         Appellant's s t a t e m e n t s a n d r e s p o n s e s t o t h e field interview w e r e t h e basis for t h e

charge of Impersonating a Public Servant. W i t h o u t this improperly admitted evidence, the

S t a t e w o u l d n o t h a v e b e e n a b l e t o m e e t their b u r d e n o f p r o o f in this m a t t e r . A s a result of

the denial o f his motion t o suppress. Appellant w a s faced with the introduction o f this

evidence which w a s the only evidence the State had in support o fthe Impersonating a

Public Servant charge.                 F a c e d w i t h t h e p r o s p e c t o f a p o s s i b l e life s e n t e n c e , A p p e l l a n t

c h o s e t o plea.

          T h e Trial Court abused itsdiscretion b y allowing the admission o f evidence in

violation of A p p e l l a n t ' s Fifth A m e n d m e n t right a g a i n s t self-incrimination. A s a result, this

Court must reverse the judgment.




                                                                     27
                                                             PRAYER



                     For the above and foregoing reasons, Appellant prays that                                           Appellant's

c o n v i c t i o n in C a u s e N o . 1 2 - 1 5 - 0 0 1 8 6 - C R , a p p e a l e d in C a u s e N o . 3 1 6 7 5 f r o m t h e T h i r d

Judicial District C o u r t of A n d e r s o n C o u n t y , T e x a s , be r e v e r s e d .



                                                                          Respectfully submitted.




                                                                          Attorney for Appellant




                                                                   28
                                              CERTIFICATE OF COMPLIANCE

                      TEXAS R U L E S OF A P P E L L A T E P R O C E D U R E 9.4(iU3)



             I certify that according t o the Microsoft W o r d p r o g r a m ' s w o r d - c o u n t function, t h e

b r i e f filed in t h i s m a t t e r c o n t a i n s 5 , 5 5 0 w o r d s e x c l u d i n g t h e c a p t i o n , i d e n t i t y o f p a r t i e s a n d

counsel, table o fcontents, index o fauthorities, statement of the case, statement o f issues

presented,           signature,          proof       o f service,          certification          a n d certificate            of compliance.




                                                                       Respectfully submitted,
                                                                       PHILIP C. F L E T C H E R
                                                                       800 North Mallard
                                                                       Palestine, Texas 75801
                                                                       Tel: (903) 731-4440




                                                                             State Bar No. 00787478
                                                                             Attorney for Appellant




                                                                           29
                                              C E R T I F I C A T E OF S E R V I C E

          I h e r e b y certify that a true a n d correct c o p y o f t h e a b o v e a n d foregoing Brief h a s

been Hand Delivered                 t o Allyson Mitchell and Scott Holden, Anderson County Criminal

District A t t o r n e y ' s Office, A t t o r n e y for A p p e l l e e , A n d e r s o n C o u n t y C o u r t h o u s e , 5 0 0 N o r t h

Church Street, Palestine, T e x a s 758Q;h'oriT?ris t h ^ O ^ ^ day o f November, 2015.




                                                                    30